4/16/2015                                                                     TDCJ Offender Details                77, Vs-^-o^
 f3Hmi.)dJJ:U',IJ!LJ.U^IIUI!UWIIM,JMJ                                                             EJ   TDCJ Home              New Offender Search




   Offender Information Details
     Return to Search list




   SID Number:                                                           07958474

   TDCJ Number:                                                          01646699

   Name:                                                                  NORFLEET.BOB NICHOLS

   Race:                                                                  B

   Gender:                                                                M

   DOB:                                                                   1975-08-22

   Maximum Sentence Date:                                                2049-09-16

   Current Facility:                                                      MCCONNELL

   Projected Release Date:                                               2049-09-16

   Parole Eligibility Date:                                              2029-09-16

   Offender Visitation Eligible:                                         YES

   Information provided is updated once daily during weekdays and multiple times per day
   on visitation days. Because this information is subject to change, family members and
   friends are encouraged to call the unit prior to traveling for a visit.



   SPECIAL INFORMATION FOR SCHEDULED RELEASE:


   Scheduled Release Date:                                            Offender is not scheduled for release at this time.

   Scheduled Release Type:                                            Will be determined when release date is scheduled.

   Scheduled Release Location:                                        Will be determined when release date is scheduled.




       Parole Review Information

   Offense History:
       Offense                     _.„                        Sentence               „    .       Case      Sentence (YY-MM-
        r» »                       ufiense                      r\_x^                t*ounty       ..             „„,
        Date                                                    Date                          3    No,            DD)
                           AGGASLTW/DEADLY
       2009-09-14                                              2010-05-11            HARRIS       1259447          40-00-00
                                      WPN

       2009-09-14              AGG ASLT-SBI                    2010-05-11            HARRIS       1259446          40-00-00

http://offender.tdcj.state.tx.us/OffenderSearch/offenderDetail.action?sid=07958474                                                                  1/2
4/16/2015                                                                       TDCJ Offender Details




     Return to Search list




   The Texas Department of Criminal Justice updates this information regularly to ensure that it is
   complete and accurate, however this information can change quickly. Therefore, the information on
   this site may not reflect the true current location, status, scheduled termination date, or other
   information regarding an offender.

   For questions and comments, you may contact the Texas Department of Criminal Justice, at (936)
   295-6371 or webadmin&.tdcj. texas.gov. This information is made available to the public and law
   enforcement in the interest of public safety. Any unauthorized use of this information is forbidden and
   subject to criminal prosecution.


                                                 New Offender Search                   TDCJ Home Page




http://offender.tdcj .state.tx.us/OffenderSearch/offenderDetail ,action?sid=07958474                         2/2